              Case 2:19-cr-00132-RSL Document 59 Filed 05/20/20 Page 1 of 1



 1                                                     The Honorable Robert S. Lasnik
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                      NO. CR19-132 RSL
10                            Plaintiff,
                                                     STIPULATED ORDER CONTINUING
11                       v.                          TERMS OF SUPERVISED RELEASE
12
      JERSON CHAVARRIA-RODRIGUEZ,
13
14                            Defendant.
15
16         The Court, having considered the parties’ stipulated motion, HEREBY ORDERS
17 that the terms of supervised release continue in full effect.
18         The pending disposition hearing is hereby STRICKEN.
19         DATED this 20th day of May, 2020.
20
21                                                A
                                                  Robert S. Lasnik
22
                                                  United States District Judge
23
24 Presented by:
25 s/ Seungjae Lee
   SEUNGJAE LEE
26
   Assistant United States Attorney
27
28
     Order - 1                                                       UNITED STATES ATTORNEY
                                                                      700 STEWART ST., SUITE 5220
     U.S. v. Chavarria-Rodriguez, CR19-132 RSL
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
